Citation Nr: 0305346	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's Department of Veterans 
Affairs (VA) benefits was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant had recognized service during World War II.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 decision by the Director of the 
Compensation and Pension Service, Department of Veterans 
Affairs (VA), who determined that the appellant had forfeited 
all rights, claims, and benefits under the laws administered 
by VA, as provided by title 38, United States Code.  The VA 
Regional Office (RO) in Manila, Philippines, currently has 
jurisdiction over the appellant's claims folder.

The appellant provided testimony at a personal hearing before 
personnel at the RO in July 2001, a transcript of which is of 
record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The appellant was a member of the Japanese sponsored and 
controlled Bureau of the Constabulary from February 1943 to 
October 1944.

3.  The appellant, on his VA Form 21-4169, Supplement to VA 
Forms 21-526, 21-534 and 21-535 (For Philippine Claims), 
knowingly stated that he was not a member of any pro-
Japanese, pro-German or anti-American-Filipino organization, 
including the Bureau of the Constabulary and the Philippine 
Constabulary.


CONCLUSION OF LAW

As the appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, he has forfeited all rights, 
claims, and benefits under all laws administered by VA.  38 
U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did explicitly cite to the 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the record reflects 
that the appellant was informed by the VA Form 21-4169 he 
submitted in September 1998 that any false statements made in 
a claim for benefits administered by the VA could result in 
forfeiture.  Further, he was informed of the legal standard 
resulting in the forfeiture of VA benefits by the April 2001 
proposed forfeiture decision, the August 2001 final 
administrative decision, the September 2001 forfeiture 
decision by the VA Director of the Compensation and Pension 
Service, and the June 2002 Statement of the Case (SOC).  It 
is noted that the VCAA made no change to the legal criteria 
which governs forfeiture claims.  As such, the appellant has 
been afforded a full explanation of the legal criteria 
governing the outcome of his claim, and of the evidentiary 
showing necessary to demonstrate that forfeiture was 
improper, what information and evidence he was responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the Board finds 
that the appellant has not identified any pertinent evidence 
that is not of record.  

As discussed below, this appeal turns on the fact that a 
January 1946 Affidavit of Philippine Army Personnel shows, in 
pertinent part, that the appellant served in the Philippine 
Constabulary during the Japanese regime from February 1943 to 
October 1944, and that he subsequently knowingly made false 
statements and certifications regarding the assistance he 
rendered to an enemy of the United States in his claim for 
benefits under the laws administered by VA.  Under such 
circumstances, he has forfeited all rights, claims, and 
benefits under all laws administered by VA.  Based on the 
foregoing, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.

As already stated, the RO did not explicitly refer to the 
VCAA when it adjudicated the case below.  However, for the 
reasons stated above, the Board has found that VA's duties 
under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the appellant that would warrant a 
remand, and the appellant's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Background.  The record reflects the appellant submitted a VA 
Form 21-526, Application for Compensation or Pension, in July 
1998 claiming entitlement to service connection for multiple 
medical conditions.  Various private medical records were 
subsequently added to the file in support of his claims, as 
were multiple lay statements attesting to his military 
service in World War II, including that he was held as a 
prisoner-of-war (POW).

In September 1998, the appellant submitted a VA Form 21-4169, 
Supplement to VA Forms 21-526, 21-534, and 21-535 (For 
Philippine Claims).  As part of this Form, the appellant 
checked the box "No" regarding whether he was a member of 
any Pro-Japanese, Pro-German, or Anti-American-Filipino 
organizations.  Moreover, he checked the box "No" regarding 
whether he had belonged to certain specified organizations 
during the Japanese occupation, including the Bureau of 
Constabulary and the Philippine Constabulary.  Finally, he 
signed his name to the bottom of the VA Form 21-4169, under 
the following certification: "I hereby certify that I have 
read all the questions and answers in this application, and 
that the answers to all the above questions are true and 
complete to the best of my knowledge and belief and that I 
have submitted all available information and evidence in 
support of this application, with full knowledge of the 
penalty provided for making a false statement as to a 
material fact in such application and knowing that if any 
statement is false, I may forfeit all rights to benefits from 
the United States Department of Veterans Affairs."

Following receipt of the appellant's VA Form 21-4169, the RO 
received a copy of his January 1946 Affidavit of Philippine 
Army Personnel.  In pertinent part, this document reflects 
that he served in the Philippine Constabulary during the 
Japanese regime from February 1943 to October 1944.  However, 
he indicated that during this period he gave information and 
ammunition to a guerrilla unit, and that he deserted from the 
Philippine Constabulary in October 1944.

Service connection was established for ischemic heart disease 
and post-traumatic stress disorder (PTSD) by a May 2000 
rating decision.  However, that same month, the RO sent 
correspondence to the appellant regarding his period as a 
member of the Japanese controlled and sponsored Bureau of 
Constabulary.  This correspondence noted that he had withheld 
this information from his VA Form 21-4169, and requested that 
he give a detailed account of his activities with the Bureau 
of Constabulary, and an explanation as to why he had withheld 
this information on the VA Form 21-4169.

In response to the RO's correspondence, the appellant 
submitted a statement, dated in August 2000, asserting that 
he was intimidated into joining the Bureau of Constabulary 
while a POW, summarized his assignments with the Bureau, and 
asserted that he deserted this organization in October 1944.  
During his service with the Bureau, he held the ranks of 
patrolman or private, corporal, and sergeant.  He also 
asserted that during his service with the Bureau, he 
sympathized with and cooperated with anti-Japanese movements, 
including providing information and other assistance to 
guerrilla units.  Further, he asserted that he joined the 
Bureau because he was afraid of the severe punishment, 
including death, from the Japanese if he did not accept the 
appointment.

The appellant also submitted the following lay statements in 
support his contentions: SP, dated in December 1945; NDC, 
dated in January 1946; as well as ESH and JN, dated in 
February 1946.  In essence, these statements attest that the 
appellant was coerced into joining the Bureau of 
Constabulary, and that he provided assistance to guerrillas 
during the period he was a member of the Bureau.

Various records were subsequently obtained from the 
Washington National Records Center (WNRC) regarding the 
appellant's service with the Bureau of Constabulary.  These 
records reflect, in essence, that he was an active member of 
the Pacification Committee.  Multiple affidavits from various 
individuals attest to this fact.  In addition, a May 1945 
List of Collaborators from the Counter Intelligence Corps of 
the United States Armed Forces in the Far East (USAFFE) 
identified him as giving whole-hearted cooperation to the 
Japanese.  

A March 2001 Field Examination report noted, in part, that no 
fellow Japanese collaborator could be interviewed in order to 
confirm or deny the activities of the appellant because he 
could not give their exact name and addresses, and he did not 
know if they were alive or deceased.  The field examiner 
stated that the appellant testified in a candid and 
straightforward manner when his deposition was taken.  It was 
noted that he claimed to have been forced or intimidated into 
joining the Bureau of Constabulary; that he underwent 
training; that he was given a firearm, but did not join 
patrols against the guerrillas because he was assigned as a 
clerk, then later escaped.  Further, it was noted that he 
claimed he was investigated by the Loyalty Status Board, but 
he did not know the result of this investigation.  

In April 2001, the RO recommended that the appellant be 
charged with possible violation of 38 U.S.C.A. §§ 6103 and 
6104 based on the proposed decision to submit him for 
consideration of forfeiture for aiding the enemy and for 
fraud.  Among other things, the RO noted that classified 
materials from the WNRC showed that the appellant was a 
sergeant of the Philippine Constabulary, and that on his VA 
Form 21-4169 he denied membership with any pro-Japanese or 
anti-American-Filipino organization during the war.  This 
decision noted, in part, that it was a well-documented fact 
that the Japanese did not force participation in the Bureau 
of Constabulary, but rather carefully screened its 
prospective members which were selected from voluntary 
applicants, and that membership in the organization after 
December 7, 1941, was prima facie evidence of assistance to 
the Japanese war effort.  It was further stated that it was 
an acknowledged fact that the Constabulary was created 
primarily to assist the Japanese in, and was used for, 
apprehending guerrillas and guerrilla suspects in suppressing 
guerrilla resistance activities in furtherance of the 
Japanese war effort against the United States and its allies.  
Thus, by performance of his duties, the appellant had aided 
an enemy of the government.  Moreover, it was noted that the 
appellant attempted to conceal the fact of his membership 
with this organization, as he denied being a member of such 
on his VA Form 21-4169, but that classified records proved 
otherwise.

At his July 2001 personal hearing, and in a statement 
submitted at this hearing, the appellant asserted that he 
never voluntarily joined the Japanese-controlled Bureau of 
Constabulary.  He maintained that he was forced to join this 
organization because he was threatened with death if he did 
not.  Moreover, he maintained that he actually provided 
assistance to the guerrillas while a member of the Bureau.  
In addition, he submitted a March 1988 letter from the U. S. 
Army Reserve Personnel Center (ARPERCEN) which stated that he 
had served as a member of the Philippine Commonwealth Army, 
in the service of the Armed Forces of the United States, from 
December 1941 to March 1946, when he was honorably 
discharged.

By an August 2001 administrative decision, the RO concluded 
that the evidence of record was sufficient to warrant 
submission for consideration of forfeiture for fraud.  
Thereafter, in September 2001, the VA Director of the 
Compensation and Pension Service determined that the 
appellant had forfeited all rights, claims, and benefits 
under the laws administered by VA, as provided by title 38, 
United States Code, section 6103(a).  

The record also contains a copy of a March 1946 certification 
that the appellant was tried in the Loyalty Status Board in 
February of that year, but does not indicate the results of 
this proceeding.


Legal Criteria.  Any person who knowingly makes or causes to 
be made or conspires, combines, aids, or assists in, agrees 
to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Secretary, shall forfeit all rights, claims, and benefits 
under all laws administered by the Secretary.  Fraud is 
defined as an act committed in perpetration of one of the 
above-listed actions.  38 U.S.C.A. § 6103(a); 38 C.F.R. 
§ 3.901.

The language of section 6103 plainly states that a person who 
commits fraud in connection with his or her claim or award of 
benefits, loses all rights, claims, and benefits.  See also 
Trilles v. West, 13 Vet. App. 314, 322 (2000).

Under 38 C.F.R. § 6104(a), any person shown by evidence 
satisfactory to the Secretary of the VA to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.


Analysis.  In the instant case, the Board finds that the 
September 2001 decision of forfeiture of all rights and 
benefits invoked against the appellant under title 38, United 
States Code, was proper.

The Board finds that the record clearly shows that the 
appellant attempted to conceal from VA his involvement with 
the Bureau of Constabulary.  When he filed his claim seeking 
service connection for multiple medical conditions, he 
knowingly made false statements regarding any such 
involvement.  Specifically, when asked on the VA Form 21-4169 
whether he had had any involvement with any pro-Japanese or 
anti-American organizations, the appellant stated that he had 
not.  Moreover, when asked whether he had belonged to the 
Bureau of Constabulary or the Philippine Constabulary, the 
appellant again stated that he had not.  By signing the VA 
Form 21-4169, he asserted that all of these statements were 
true.  However, his January 1946 Affidavit of Philippine Army 
Personnel indicated that he had worked for the Japanese-
controlled Philippine Constabulary.  The various documents 
from WNRC also certified that the appellant worked for the 
Japanese in this capacity during World War II.  Moreover, in 
response to the RO's May 2000 correspondence about his Bureau 
membership, and in all subsequent statements and testimony, 
the appellant acknowledged that he was a member of the 
Constabulary despite his statements to the contrary on the VA 
Form 21-4169.  

Based on the foregoing, the Board finds that the appellant 
knowingly made false statements in a claim for benefits under 
the laws administered by VA.  The Board acknowledges that the 
appellant contended in various statements and in his hearing 
testimony that he was forced to join the Bureau of 
Constabulary because of intimidation/threats to his life.  He 
has also asserted that he rendered assistance to guerrillas 
during this period, and that he later deserted from the 
Bureau.  Further, he has submitted lay statements in support 
of these assertions.  Nevertheless, this does not change the 
fact that he knowingly made false statements when 
specifically asked about such membership on the VA Form 21-
4169, and that this Form made it clear that such false 
statements could result in the forfeiture of all benefits.  
Moreover, given the fact that he made this false statement, 
his credibility regarding the circumstances under which he 
joined the Bureau, as well as the supporting lay statements, 
is questionable.  Additionally, the various documents from 
the WNRC tend to contradict the appellant's assertions 
regarding the circumstances of his membership with the 
Bureau.

Inasmuch as the appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, he forfeited all rights, claims, 
and benefits under all laws administered by VA.  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. 
§ 3.901.

As an additional matter, the Board notes that by virtue of 
his service with the Bureau of the Constabulary, the 
appellant rendered assistance to an enemy of the United 
States during World War II.  The various records from the 
WRNC supports this finding.  Consequently, by this service he 
forfeited all accrued or future gratuitous benefits under 
laws administrated by VA pursuant to 38 U.S.C.A. 
§ 6104(a); 38 C.F.R. § 3.902.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).

In summary, the Board concludes that a preponderance of the 
evidence of record demonstrates that the appellant knowingly 
and fraudulently made false statements and certifications 
regarding the assistance he rendered to an enemy of the 
United States in his claim for benefits under the laws 
administered by VA.  Forfeiture of all rights and benefits 
under title 38, United States Code under such circumstances 
is proper.  See 38 U.S.C.A. § 6103; 38 C.F.R. § 3.901; 
Trilles, supra.


ORDER

Inasmuch as the forfeiture of all rights and benefits invoked 
against the appellant under title 38, United States Code, was 
proper, the benefit sought on appeal is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

